Citation Nr: 9934949	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  99-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to July 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision by the VA RO that granted 
service connection and a 30 percent rating for PTSD.  The 
veteran appealed the assigned 30 percent disability rating.  
In November 1998 the RO increased the rating for PTSD to 50 
percent, and denied a total compensation rating based on 
individual unemployability.  The veteran continued his appeal 
for a higher rating for PTSD and appealed the denial of a 
total compensation rating based on individual 
unemployability.  In light of the action taken in the present 
Board decision on the issue of an increased schedular rating 
for PTSD, the issue of a total compensation rating based on 
individual unemployability is moot.


FINDING OF FACT

The veteran's PTSD results in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Marine Corps from 
May 1967 to July 1969.  He served in Vietnam, performed 
duties of a machine gunner, and was awarded the Purple Heart 
Medal.

The veteran filed a claim for service connection for PTSD in 
June 1997.  

With his claim he submitted recent treatment records and a 
May 1997 treatment summary from a social worker, Charles W. 
Weis, who reported seeing the veteran for readjustment 
counseling.  The social worker said the veteran had a 
perceived disability, the effects of combat experience, that 
prevented him from seeking and retaining employment.  The 
social worker diagnosed PTSD and a personality disorder.

On an August 1997 VA social survey, the veteran described 
many combat stressors, including experiences as the leader of 
a clandestine "killer group."  He described experiences he 
had during service, and related complaints associated with a 
diagnosis of PTSD; e.g., nightmares, flashbacks, startle 
response.  He said he was fired from his last job as a 
wholesaler of mortgage loans in July 1995.  He said he had 
been married and divorced five times, and his children lived 
with him.

On the veteran's VA psychiatric examination for PTSD in 
September 1997, it was reported that he had last worked in 
May 1996.  The examination report contains similar complaints 
and stressor accounts as the August 1997 social survey.  The 
diagnoses were PTSD and history of alcohol and marijuana 
abuse.

In an April 1998 psychosocial assessment by a social worker, 
Alfred Hutton, it was reported that the veteran had not 
worked for 3 years.  He indicated he currently lived with his 
children and his girlfriend, and these were his only social 
contacts.  The diagnoses included PTSD, major depression 
disorder, and nightmare disorder.  The social worked said 
that employment was impossible at the present time because of 
PTSD, depression, and arthritis.  Mr. Hutton said the 
veteran's Global Assessment of Functioning (GAF) score was 
around 45.

On a May 1998 psychological evaluation by Frederick Smith, 
Ph.D., the diagnosis was PTSD and recurrent major depressive 
disorder.  The doctor said that it was unrealistic to expect 
the veteran to be competitively employed any time in the near 
future.  

In September 1998 Mr. Hutton reported a similar (revised) 
psychosocial assessment with the same diagnoses.  He reported 
that the veteran's current GAF score was 20.

On an October 1998 VA psychiatric examination, the veteran 
said he had not been able to work since 1994.  He reported he 
was still living with his children and his girlfriend.  
Mental status examination showed he was alert and oriented.  
His affect was somewhat constricted and showed signs of 
depression and anxiety.  Thought processes were coherent, and 
he had no delusional features.  He had adequate insight and 
fair judgment.  The diagnosis was PTSD, chronic, severe.  The 
examiner added that in recent years the veteran had been 
totally unable to function in a work setting due to 
increasing PTSD symptomatology and social isolation, and that 
the veteran did not appear to be employable at the current 
time.  

In January 1999 Mr. Hutton reported he continued to provide 
counseling to the veteran for PTSD, there had been no 
significant improvement in symptoms, the diagnosis was 
chronic severe PTSD, and the GAF score was 20.

Records show that in March 1999 the veteran was prescribed 
psychotropic medication.  In April 1999 a VA staff 
psychiatrist reported that the veteran had chronic severe 
symptoms of PTSD and was permanently unemployable.

In various statements, the veteran has contended that the 
evidence shows he cannot work due to the severity of his 
PTSD.

II.  Analysis

The veteran's claim for an increase in a 50 percent rating 
for PTSD is well grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

VA disability evaluations are determined by a schedule of 
ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating criteria for PTSD provide that a 50 percent rating 
is to be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is to be assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411.

While the recent medical records do not include all the 
typical symptoms set forth in the rating criteria for a 100 
percent evaluation for PTSD, almost all of the VA and private 
doctors and other clinicians have opined that the veteran is 
socially isolated and currently unemployable due to PTSD.  
The RO has developed no recent medical evidence to the 
contrary.  After review of all the evidence, it is the 
judgment of the Board that the veteran's PTSD is productive 
of total occupational and social impairment, and such 
supports a 100 percent rating.  38 C.F.R. § 4.130, Code 9411.  
The benefit-of-the-doubt rule has been applied in reaching 
this decision.  38 U.S.C.A. § 5107(a).


ORDER

An increased 100 percent rating for PTSD is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

